By the Court.
This was au action to enjoin the collection of a tax assessed for the improvement of a county road, under the act of March 29, 1867, as amended March 81, 1868 (S. & S 671-675). The petition for the improvement was filed in September, 1868. The work was let to contractors in June, 1869, and was completed in September, 1872. The improvement included the building of certain culverts and bridges on the road, at an aggregate cost of some $12,000; and one of the questions in the case was whether this sum of $12,000, which had been included by the county commissioners in the assessment against the adjoining landholders, should not be paid by the county, and the assessment against the landowners relieved to that extent, under the provisions of section 12 of the act of May 7, 1869 (66 Ohio L. 133), as explained by tbe act of April 29, 1871 (68 Ohio L. 91).
Section 12 of the act of 1869 makes it tbe duty of the county commissioners to build and keep in repair all *609"bridges and culverts upon “ the roads provided for ” in that act. The roads provided for in that act are those on which the improvements ordered have been completed, and which have been accepted by the commissioners. Section 12 of that act, we think, can not be construed to make it the duty of the county commissioners to build bridges and culverts which constitute part of the improvement prayed for and ordered, and for which the tax has been assessed. The duty of the commissioners under said section 12 does not begin till the improvements end. And this construction of that section is not varied by the explanatory act of 1871.

Motion overruled.